Citation Nr: 0311192	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-39 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1993 RO decision which denied service connection 
for a hiatal hernia.  In May 1993, the veteran appeared at a 
hearing before the RO.  In April 1999, the Board remanded the 
claim to the RO for additional development.


FINDING OF FACT

The veteran's hiatal hernia began during his active service.


CONCLUSION OF LAW

A hiatal hernia was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served in the Army National Guard beginning in 
1988, and he had the usual periods of active duty for 
training and inactive duty training.  Service medical records 
from the time of National Guard service show several episodes 
of treatment for gastrointestinal complaints.  In June 1990 
he was treated for epigastric pain after eating, with a 
tender epigastric area noted on physical examination.  He was 
also noted to complain of acidity and gastritis in June 1990.  

The veteran served on active duty in the Army from November 
21, 1990 to May 8, 1991, when his National Guard unit was 
activated during the Persian Gulf War.  Service medical 
records from this period of active duty note that in November 
1990, he complained of having abdominal pain for 5 months.  
The pain was described in November 1990 as not 
gastrointestinal, but in the subcostal region, with no 
heartburn, food intolerance or diarrhea noted.  An undated 
entry noted point tenderness on palpation of the sternum and 
assessed him as having costochondritis.  In January 1991, the 
veteran was treated for complaints of diarrhea and assessed 
with GI pattern alteration related to diarrhea episode.  He 
was also assessed with acute gastroenteritis in January 1991.  
In March 1991, he was noted to have complained of vomiting 
twice.  He was also assessed with gastritis in March 1991.  
He was noted to have abnormal liver function tests according 
to gastroenterology service findings in April 1991.  A 
medical board examination in May 1991 reported no findings 
suggestive of a hiatal hernia.

The veteran was released from active duty in May 1991.  A 
June 1991 service medical record refers to the service 
history of abnormal liver function studies.  An August 1991 
VA medical record notes the veteran was seeking evaluation 
for the abnormal liver function studies; he was scheduled for 
a gastroenterology consultation.

In October 1991, the veteran was given a VA examination, and 
he had a GI evaluation performed in November 1991.  These 
noted no significant findings other than the abnormal liver 
functions test results from service, of undetermined cause.

In November 1991, the veteran testified at a Army medical 
board hearing regarding his medical problems, and he 
complained of nausea and vomiting while serving on active 
duty in the Persian Gulf.

When the veteran was seen at a VA clinic in February 1992, 
for the previously scheduled gastroenterology consultation, 
it was questioned whether the liver test results were 
significant.  He was scheduled for additional tests including 
upper GI X-ray studies.

VA treatment records from May 1992 reveal findings of an 
upper GI series showing a sliding type of hiatal hernia, with 
associated gastroesophageal reflux below carina.  A June 1992 
medical record notes gastroesophageal reflux disease (GERD).

In November 1992, the veteran submitted his claim for service 
connection for a hiatal hernia.

Additional VA medical recods, including those in March and 
May 1993, note the veteran had GERD.

In May 1993, the veteran appeared at a hearing before the RO.  
He testified that he had symptoms of nausea and vomiting 
during active duty, and was diagnosed with gastritis.  He 
asserted that these symptoms were essentially early 
manifestations of his hiatal hernia. 

In December 2002, the veteran was given a VA esophagus and 
hiatal hernia examination.  He was found to have a hiatal 
hernia as demonstrated through barium swallow studies.  His 
symptoms included epigastric burning pain, heartburn, 
occasional nausea, vomiting, and cough.  Following physical 
examination, he was diagnosed with a hiatal hernia with 
active gastroesophageal reflux.  In the examiner's opinion, 
nontraumatic hiatal hernias were of congenital origin, and 
not normally related to military service activity.  It was 
noted that recurrent vomiting could aggravate hiatal hernia 
problems because of increasing abdominal pressure changes.  
The examiner opined that no connection could be seen between 
the veteran's problems and his military service.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Identified 
relevant medical records have been obtained, and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records from his November 1990 
to May 1991 active duty contain no actual diagnosis of a 
hiatal hernia, although he had gastrointestinal (GI) symptoms 
attributed to other diagnoses or unknown problems.  Beginning 
shortly after service he sought further medical evaluation of 
GI symptoms, and there followed a series of medical 
appointments including one in May 1992 at which an upper GI 
X-ray study showed a hiatal hernia.  A hiatal hernia with 
GERD has been diagnosed since then.  The 2002 VA examiner did 
not relate the hiatal hernia to the veteran's service, but it 
appears the doctor focused on medical-scientific causes for 
hiatal hernias in general and did not fully understand that a 
condition may be service connected if it begins coincident 
with service, regardless of the exact medical-scientific 
cause for the malady. 

By one view of the evidence, the veteran's GI symptoms during 
service at least partly stemmed from a hiatal hernia that was 
yet to be diagnosed.  A hiatal hernia was actually diagnosed 
a year after service, and there is a continuity of symptoms 
to trace the condition to service onset.  The Board finds 
that the veteran's hiatal hernia began in service.  The 
condition was incurred in service, warranting service 
connection.  The benefit-of-the-doubt rule has been 
considered in granting this benefit.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for a hiatal hernia is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

